DETAILED ACTION
This Office action is in response to the application filed on August 22, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Objections
The numbering of claims 13-20 is not in accordance with 37 CFR 1.126 since there is no claim 12 present in the current set of claims.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the temperature of the MOSFET was 20°C over ambient temperature, temperature of the capacitors 20°C over ambient, temperature of the inductor 40°C over ambient. With the structure recited in claims 1, 14, and 20, the complexity of the board may be decreased such that only 4 phases are required to achieve a 60-amp at 24-volt target and the longevity and stability of the board components is enhanced”, Remarks, Pages 1-3) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "a charger as recited in claim 1" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim since claim 1 which is the claim the claim 19 depends on, does not recite “a charger”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10-11, 13-16 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linear Technology LTC3787 Polyphase Synchronous Boost Controller Data sheet, hereinafter “LTC3787”.

In re claim 1, LTC3787 discloses a DC-DC step-up converter assembly (Fig. 1) comprising: 
a multiple-layer PCB (a LTC3787 usually comprises between 4-6 layers); 
a converter circuit (boost converter circuit) comprising a boost controller (LTC3787 boost controller), an inductor, a capacitor, and a resistor (the boost converter of Fig. 1 comprises a plurality of inductors, capacitors and resistors); wherein 
the boost controller, inductor, capacitor, and resistor are all supported on one side of the multiple-layer PCB (See Figs. 1-3 of the Data sheet); and 
the boost controller, inductor, capacitor, and resistor are configured to operate at a switching frequency of substantially between 50 kHz and 800 kHz (the operating frequency can be set for a 50kHz to 900kHz range or synchronized to an external clock using the internal PLL, Page 1 of the Data sheet);
wherein
the converter circuit comprises between 2 and 12 phases (the LTC3787 can be configured for 2-, 3-, 4-, 6- and 12-phase operation, Page 1 of the Data sheet);
the multiple-layer PCB comprises between 4 and 12 layers (a LTC3787 usually comprises between 4-6 layers); and
at least two layers of the multiple layer PCB are grounding layers (Pages 9-10 of the Data sheet). 

In re claim 2, LTC3787 discloses in which the switching frequency is substantially between 100 and 500 kHz (the operating frequency can be set for a 50kHz to 900kHz range or synchronized to an external clock using the internal PLL, Page 1 of the Data sheet).

In re claim 3, LTC3787 discloses in which the switching frequency is substantially between 100 and 180 kHz (the operating frequency can be set for a 50kHz to 900kHz range or synchronized to an external clock using the internal PLL, Page 1 of the Data sheet).

In re claim 4, LTC3787 discloses in which the switching frequency is substantially between 115 and 120 kHz (the operating frequency can be set for a 50kHz to 900kHz range or synchronized to an external clock using the internal PLL, Page 1 of the Data sheet).

In re claim 6, LTC3787 discloses in which the multiple-layer PCB comprises between 4 and 6 layers (a LTC3787 usually comprises between 4-6 layers).

In re claim 8, LTC3787 discloses in which the converter circuit comprises between 2 and 4 phases (the LTC3787 can be configured for 2-, 3-, 4-, 6- and 12-phase operation, Page 1 of the Data sheet).

In re claim 10, LTC3787 discloses in which: the inductor defines an inductor value of 2-100 microhenries, the capacitor defines a capacitor value of 2000-7000 microfarads, and the resistor defines a resistor value of 0.002-22 ohms (Fig. 1 and pages 3-4 of the Data sheet).

In re claim 11, LTC3787 discloses in which: the inductor defines an inductor value of 1-10 microhenries, the capacitor defines a capacitor value of 100-300 microfarads, and the resistor defines a resistor value of 0.000005-0.003 ohms (Fig. 1 and pages 3-4 of the Data sheet).	

In re claim 13, LTC3787 discloses in which: the inductor defines an inductor value of 2-50 microhenries, the capacitor defines a capacitor value of 100-10000 microfarads, and the resistor defines a resistor value of 0.0001-0.005 ohms (Fig. 1 and pages 3-4 of the Data sheet).

In re claim 14, LTC3787 discloses a charger (Fig. 1) comprising: 
a DC-DC step-up converter (Fig. 1) assembly comprising: 
a multiple-layer PCB (a LTC3787 usually comprises between 4-6 layers); 
a converter circuit (boost converter circuit) comprising a boost controller (LTC3787 boost controller), an inductor, a capacitor, and a resistor (the boost converter of Fig. 1 comprises a plurality of inductors, capacitors and resistors); wherein 
the boost controller, inductor, capacitor, and resistor are all supported on one side of the multiple-layer PCB (See Figs. 1-3 of the Data sheet); and 
the boost controller, inductor, capacitor, and resistor are configured to operate at a switching frequency of substantially between 50 kHz and 800 kHz (the operating frequency can be set for a 50kHz to 900kHz range or synchronized to an external clock using the internal PLL, Page 1 of the Data sheet);
wherein 
the converter circuit comprises between 2 and 12 phases (the LTC3787 can be configured for 2-, 3-, 4-, 6- and 12-phase operation, Page 1 of the Data sheet); and 
at least two layers of the multiple layer PCB are grounding layers (Pages 9-10 of the Data sheet).

In re claim 15, LTC3787 discloses in which the switching frequency is substantially between 100 and 500 kHz (the operating frequency can be set for a 50kHz to 900kHz range or synchronized to an external clock using the internal PLL, Page 1 of the Data sheet).

In re claim 16, LTC3787 discloses in which the multiple-layer PCB comprises between 4 and 12 layers (a LTC3787 usually comprises between 4-6 layers).

In re claim 19, LTC3787 discloses in which: the inductor defines an inductor value of 2-50 microhenries, the capacitor defines a capacitor value of 100-10000 microfarads, and the resistor defines a resistor value of 0.0001-0.005 ohms (Fig. 1 and pages 3-4 of the Data sheet).

In re claim 20, LTC3787 discloses a method of stepping up a first DC voltage to a second DC voltage (Fig. 1) comprising the steps of: 
providing a multiple-layer PCB comprising between 4 and 12 layers (a LTC3787 usually comprises between 4-6 layers), where at least two layers of the multiple layer PCB are grounding layers (Pages 9-10 of the Data sheet).; 
providing a converter circuit (boost converter circuit) comprising a boost controller (LTC3787 boost controller), an inductor, a capacitor, and a resistor (the boost converter of Fig. 1 comprises a plurality of inductors, capacitors and resistors), where the converter circuit comprises between 2 and 12 phases (the LTC3787 can be configured for 2-, 3-, 4-, 6- and 12-phase operation, Page 1 of the Data sheet); 
supporting the boost controller, inductor, capacitor, and resistor all on one side of the multiple-layer PCB (See Figs. 1-3 of the Data sheet); and 
operating the boost controller, inductor, capacitor, and resistor at a switching frequency of substantially between 50 kHz and 800 kHz (the operating frequency can be set for a 50kHz to 900kHz range or synchronized to an external clock using the internal PLL, Page 1 of the Data sheet).

In re claim 21, LTC3787 discloses in which: the inductor defines an inductor value of 2-100 microhenries, the capacitor defines a capacitor value of 2000-7000 microfarads, and the resistor defines a resistor value of 0.002-22 ohms (Fig. 1 and pages 3-4 of the Data sheet).

In re claim 22, LTC3787 discloses in which: the inductor defines an inductor value of 1-10 microhenries, the capacitor defines a capacitor value of 100-300 microfarads, and the resistor defines a resistor value of 0.000005-0.003 ohms (Fig. 1 and pages 3-4 of the Data sheet).	

In re claim 23, LTC3787 discloses in which: the inductor defines an inductor value of 2-50 microhenries, the capacitor defines a capacitor value of 100-10000 microfarads, and the resistor defines a resistor value of 0.0001-0.005 ohms (Fig. 1 and pages 3-4 of the Data sheet).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517. The examiner can normally be reached 8:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838